Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-10, 21 and 23-32 are allowed.
Regarding claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “the semiconductor substrate comprises an upper surface and a lower surface vertically below the upper surface, wherein the lower surface contacts opposing sidewalls of the first fin structure, and wherein the lower surface contacts a first sidewall of the second fin structure and the upper surface contacts a second sidewall of the second fin structure”.
Regarding claim 21, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “a width of the plurality of nanostructures is greater than a width of the second fin structure”.
Regarding claim 27, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “a top surface of the second fin structure is vertically above a bottom surface of the second plurality of nanostructures; and a gate electrode continuously extending from the first fin structure to the third fin structure, wherein the gate electrode is disposed between adjacent nanostructures in the first and second plurality of nanostructures”.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YU-HSI D SUN/Primary Examiner, Art Unit 2895